Opinion of the Court
Darden,Judge:
Records of Article 15 non judicial punishment for failing to obey a lawful order, two unauthorized absences, dereliction of duty, false official statements or documents, and misbehavior as a sentinel or lookout were erroneously used against Worrell as matters in aggravation following his conviction of an unauthorized absence that began June 2, 1969. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970). Reappraisal of the sentence is required. United States v Martin, 19 USCMA 486, 42 CMR 88 (1970).
Accordingly, the decision of the Court of Military Review is reversed as to sentence. The record of trial is returned to the Judge Advocate General of the Navy. A rehearing on the sentence may be ordered.
Chief Judge Quinn concurs.